Exhibit 10.25
10-K FILING
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.


Execution Draft













AMENDED AND RESTATED SUPPLY AGREEMENT


dated October 24, 2018


by and between


ALFASIGMA S.p.A. (formerly Alfa Wassermann S.P.A.),




and


SALIX PHARMACEUTICALS, INC.,


VALEANT PHARMACEUTICALS IRELAND LIMITED, and


VALEANT PHARMACEUTICALS LUXEMBOURG, S.à.r.l.









--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




AMENDED AND RESTATED SUPPLY AGREEMENT
This Amended and Restated Supply Agreement (this “Agreement”), dated October 24,
2018 (the “Effective Date”), is entered into by and between ALFASIGMA S.p.A.
(formerly, Alfa Wassermann S.p.A.), a società per azioni (joint stock company)
duly incorporated under the laws of Italy, having its headquarters at Via
Ragazzi del ̒99, 40133, Bologna, Italy (“Alfa”), on the one hand, and SALIX
PHARMACEUTICALS, INC., a corporation duly organized and existing under the laws
of the State of California, United States of America, having its principal place
of business at 400 Somerset Corporate Blvd., Bridgewater, NJ 08807, USA (“Salix
Inc.”), VALEANT PHARMACEUTICALS IRELAND LIMITED, a corporation duly organized
and existing under the laws of Ireland, having its principal place of business
at 3013 Lake Drive, Citywest Business Campus, Dublin 24, D24 PPT3 Ireland
(“VIRL”), and VALEANT PHARMACEUTICALS LUXEMBOURG S.à.r.l., a company duly
organized and existing under the laws of Luxembourg, having its principal place
of business at 9 Allée Scheffer, L-2520 Luxembourg, R.C.S. Luxembourg B097 128
(“VPL”), on the other hand (collectively, Salix Inc. together with VIRL and VPL,
“Salix”) (each a “Party” and collectively, the “Parties”).
WITNESSETH:
WHEREAS, Alfa and Salix Inc. entered into that certain Supply Agreement dated
June 24, 1996 (the “1996 Supply Agreement”);
WHEREAS, Alfa and Salix Inc. subsequently amended the 1996 Supply Agreement by
entering into that certain Amendment to Supply Agreement dated as of September
10, 2007, Amendment Number Two to Supply Agreement dated as of August 6, 2012,
Amendment Number Three to Supply Agreement dated as of July 30, 2014, and
Amendment Number Four to Supply Agreement dated as of September 4, 2014;
WHEREAS, Alfa, Salix Inc., and Valeant Pharmaceuticals International, Inc.,
n/k/a Bausch Health Companies, Inc., a corporation duly incorporated under the
laws of British Columbia, Canada, have entered into that certain Settlement
Agreement dated as of the date hereof (the “Settlement Agreement”), pursuant to
which Alfa and Salix Inc. have agreed, among other things, to make certain
changes to the 1996 Supply Agreement, as subsequently amended;
WHEREAS, in addition to making certain changes to the 1996 Supply Agreement as
set forth herein, Salix Inc. desires to add VIRL and VPL as parties to this
Agreement because VPL and VIRL hold and/or own certain intellectual property
rights governed by this Agreement, with the understanding that Salix Inc. shall
remain solely responsible to Alfa for the exercise of the rights and the
performance (and any breach) of the obligations of Salix under the terms of this
Agreement;
WHEREAS, Alfa and Salix Inc., together with VIRL and VPL, desire to enter into
this Agreement for the purpose of incorporating the terms of such 1996 Supply
Agreement, as subsequently amended, and modifying certain of the agreements and
terms set forth therein to reflect the terms and mutual agreement of the Parties
pursuant to the Settlement Agreement;


2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




WHEREAS, Alfa and Salix Inc. have also entered into an Amended and Restated
License Agreement, dated August 6, 2012 (such agreement, as amended from time to
time, the “ARLA”), with respect to the Products (as defined below); and
WHEREAS, Alfa desires to continue to supply Salix with Compound (as defined
below), and Salix desires to continue to purchase such Compound from Alfa,
subject to the terms and conditions hereof.
NOW THEREFORE, in consideration of the foregoing and the mutual promises of the
Parties set forth herein, Alfa and Salix, intending to be legally bound, agree
to the following:
ARTICLE 1 – DEFINITIONS
All capitalized terms used in this Agreement and not otherwise defined have the
meanings set forth in the ARLA, as subsequently amended. The following words and
expressions used in this Agreement shall have the following meanings:
“1996 Supply Agreement”
shall have the meaning set forth in the Recitals to this Agreement.
‘‘Act”
shall mean the United States Food, Drug, and Cosmetic Act and rules and
regulations promulgated thereunder and the equivalent legislation, rules and
regulations in any other country in the Territory, as amended from time to time.
“Additional Quantity”
shall have the meaning set forth in ARTICLE 2.1.
“Additional Term”
shall have the meaning set forth in ARTICLE 10.1.1.
“Affiliate(s)”
shall mean any corporation, joint venture or other entity which directly or
indirectly controls, is controlled by or is under common control with a Party to
this Agreement. “Control” shall mean the possession of the power to direct or
cause the direction of the management and policies of a person or business
entity, whether through ownership of voting securities, by contract, or
otherwise.
“Agreement”
shall have the meaning set forth in the Preamble to this Agreement.
“Alfa”
shall have the meaning set forth in the Preamble to this Agreement.



3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




“Application(s)”
shall mean the NDA for the Products to be filed by Salix with the FDA or any
other applicable regulatory authority.
“ARLA”
shall have the meaning set forth in the Recitals to this Agreement.
“cGMPs”
shall have the meaning set forth in ARTICLE 6.1.2.
“Claimant”
shall have the meaning set forth in ARTICLE 7.3.
“Committed Quantity”
shall have the meaning set forth in ARTICLE 2.1.
“Compound”
shall have the meaning set forth in the ARLA.
Compound shall not, for purposes of this Agreement, include the EIR Formulation
and [***] nor any rifaximin required for the production of the EIR Formulation,
[***] or any product containing the same, as it is the Parties’ intent that the
manufacture of EIR Formulation, [***] and products containing the same by Alfa
and their supply by Alfa to Salix shall be governed solely and exclusively by
the EIR Supply Agreement and an agreement for the supply of Compound required
for the production of [***] (when such agreement is entered into in the future),
respectively.
“Compound Requirements”
shall mean, in the aggregate, the Salix’s and its Affiliates’ and Sublicensees’
annual (calendar year) requirements of the Compound for use in the Manufacture
of the Products for Development and/or sale in the Territory, on a year-by-year
basis.
“Delivery Date”
shall have the meaning set forth in ARTICLE 5.2.
“Effective Date”
shall mean the date as first written in the Preamble to this Agreement.
“Facility”
shall mean the plants where the Compound will be manufactured for the purposes
of Alfa supplying the Compound to Salix hereunder. Such plants, unless Salix is
notified otherwise under ARTICLE 2.4, shall be the plants located at (a) [***]
and (b) [***].



4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




“FDA”
shall mean the United States Food and Drug Administration or any successor
agency performing a similar function or an equivalent foreign regulatory agency
(including without limitation, the Health Protection Branch in Canada).
“First Term”
shall have the meaning set forth in ARTICLE 10.1.1.
“Indemnitor”
shall have the meaning set forth in ARTICLE 7.3.
“Initial Term”
shall have the meaning set forth in ARTICLE 10.1.1.
“[***]”
shall mean [***].
“Manufacturer”
shall mean, collectively, the manufacturers appointed by Alfa to manufacture the
Compound on behalf of Alfa, which are as of the date hereof [***] and [***], and
which manufacturers shall be changed only as provided in ARTICLE 2.4.
“Manufacturing License”
shall mean the license granted by Alfa to Salix to manufacture the Compound in
accordance with the ARLA and the terms of ARTICLE 9.
“NDA”
shall mean applications filed with the FDA requesting approval to market a new
drug.
“[***]”
shall mean [***].
“Party” or “Parties”
shall have the meaning set forth in the Preamble to this Agreement.
“Patents”
shall mean the patents and/or patent applications listed in SCHEDULE A and any
other patent rights in the Territory now existing or hereafter acquired by or
licensed to Alfa pertaining to the subject matter of such patents and patent
applications or otherwise to the Compound and/or the Product and any divisions,
continuations and continuations-in-part of any such patents or patent rights and
any patent granted in respect thereof for the full terms thereof including any
reexaminations, renewals, extensions and reissues thereof and including any
supplementary protection certificates.



5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




“Products”
shall mean those pharmaceutical products for human use in the Field containing
the Compound as an active ingredient, excluding the pharmaceutical products
using and containing the EIR Formulation and [***], which supply shall be
governed solely and exclusively, respectively, by the EIR Supply Agreement and
an agreement for the supply of Compound required for the production of [***]
(when such agreement is entered into in the future).
“Putting into Commerce”
shall mean the date of the first commercial sale of Products to Third Parties
(excluding Affiliates or sublicensees or distributors of Salix or its
Affiliates) by or on behalf of Salix or any sublicensees or distributors of
Salix or its Affiliates made in any part of the Territory after all relevant
marketing and pricing approvals shall have been granted by the relevant
regulatory authorities in respect of the Product in such part of the Territory.
“Quality Agreement”
shall have the meaning set forth in ARTICLE 5.5.
“Salix”




“Salix Inc.”
shall have the meaning set forth in the Preamble to this Agreement.
shall have the meaning set forth in the Preamble to this Agreement.
“Schedules”
shall mean, collectively, SCHEDULE A, SCHEDULE B, and SCHEDULE C.
“Second Term”
shall have the meaning set forth in ARTICLE 10.1.1.
“Settlement Agreement”
shall have the meaning set forth in the Recitals to this Agreement.
“Specifications”
shall mean the requirements, standards and other items for Compound attached as
SCHEDULE B, as amended from time to time in accordance with ARTICLE 4.1.



6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




“Technology Rights”
shall mean all intellectual property and other proprietary rights and all
confidential information and know-how pertaining to the Compound and/or the
Product or otherwise to the Patents in any respect (including without limitation
all improvements, inventions, derivatives, formulation data, specifications,
manufacturing procedures and technology, technical information, know-how, trade
secrets, pharmacology, toxicology and other pre-clinical data, clinical data,
regulatory information and marketing data) within the possession or control of
Alfa (whether developed by or licensed to Alfa) (and all such rights and
information within the possession or control of any other licensee of Alfa
having rights in respect of the Compound or the Product) in existence as of the
date hereof or arising during the Term and which are available to Alfa for the
Territory.
“Term”
shall have the meaning set forth in ARTICLE 10.1.1.
“Territory”
shall mean the United States (its territorial possessions, territories and the
Commonwealth of Puerto Rico) and Canada.
“Third Party”
shall mean any individual or entity other than Alfa or Salix and their
respective Affiliates.
“Third Party Manufacturer”
shall have the meaning set forth in ARTICLE 2.2.2.
“Third Term”
shall have the meaning set forth in ARTICLE 10.1.1.
“VIRL”
shall have the meaning set forth in the Preamble to this Agreement.
“VPL”
shall have the meaning set forth in the Preamble to this Agreement.

ARTICLE 2 – SUPPLY
2.1
General Supply Requirements. Subject to the terms hereof and during the Term,
Alfa agrees to sell to Salix, and Salix agrees to purchase from Alfa, such
quantities of the Compound Requirements as may be ordered by Salix from time to
time for use in the Manufacture of the Products for Development and/or sale in
the Territory in a manner consistent with the ARLA.

2.2
Purchase Obligations. From January 1, 2019 until the expiration of the Term:



7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




2.2.1
Subject to ARTICLE 2.2.4, Salix shall be obligated to purchase from Alfa at
least [***] of the Compound Requirements (the “Committed Quantity”). The
Compound Requirements ordered by Salix from Alfa in excess of the Committed
Quantity shall be referred to herein as the “Additional Quantity”, with respect
to which Salix shall have the right (but not the obligation, except as set forth
in ARTICLE 2.2.3) to purchase from Alfa pursuant to the terms hereof.

2.2.2
Salix may purchase up to a total of: (a) [***] of the Compound Requirements
(which is part of the Additional Quantity) from [***], and (b) [***] of the
Compound Requirements (which is part of the Additional Quantity) from [***];
provided, however, that if Salix is unable to purchase from [***] any amount of
the Compound Requirements under paragraph (b) above in any given year, then
Salix may purchase such amount from [***]; and provided, further, that if Salix
is unable to purchase any such amount from [***] in a given year, then Salix may
purchase such amount from [***] designated by Salix from time to time and
reasonably satisfactory to Alfa (the “Third Party Manufacturer”).

2.2.3
Subject to ARTICLE 2.2.4, Salix shall be obligated to purchase from Alfa (a)
[***] of the Additional Quantity that it does not purchase from [***] pursuant
to paragraph (a) of ARTICLE 2.2.2, and (b) [***] of the Additional Quantity that
it does not purchase from [***], [***], or [***]. For the avoidance of any
doubt, in no event shall Salix be entitled during any calendar year to purchase
from [***] an amount of the Compound in excess of [***] of the Compound
Requirements.

2.2.4
In the event that Alfa is unable or unwilling to provide the amounts of the
Compound ordered from Salix to meet Salix’s purchase obligations under ARTICLE
2.2.1 and ARTICLE 2.2.3, Salix may purchase such amounts from Third Party
manufacturers selected by Salix in its sole discretion.

2.3
Costs. Alfa, at its sole expense, will provide all labor, utilities, equipment,
raw materials and components necessary for manufacturing, shipping and storage
of the Compound in compliance with the Specifications and the warranties
contained in ARTICLE 6.1.

2.4
Change of Manufacturer and/or Facility by Alfa. The Compound to be provided by
Alfa to Salix under this Agreement shall be from the Manufacturer and the
Facility. Subject to the prior written approval of Salix (which approval shall
not be unreasonably withheld or delayed but will be conditional upon receipt of
necessary FDA approvals), Alfa may change the Manufacturer and/or the Facility.
In such event, the obligations of Alfa under this Agreement shall continue and
Alfa shall remain solely responsible for the performance of its obligations
under this Agreement notwithstanding the appointment of a new Manufacturer or
designation of a new Facility. Alfa shall use its commercially reasonable
efforts to procure that the Manufacturer shall comply with all obligations of
Alfa hereunder.

ARTICLE 3 – TERMS AND CONDITIONS OF SUPPLY


8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




3.1
Price Terms. During the Term, Alfa shall sell the Compound to Salix, and Salix
shall purchase the Compound from Alfa, at the price(s) and on the conditions set
forth in SCHEDULE C, which prices shall be inclusive of the cost of carriage
insurance and freight of the Compound to Salix subject to ARTICLE 3.2.

3.2
Delivery. Alfa shall deliver or have delivered the Compound [***] or [***].
Title and risk shall pass to Salix when the Compound is delivered by the carrier
to the plant as set forth above or as otherwise designated by Salix from time to
time. Anything to the contrary under this Agreement notwithstanding, any cost
and expense arising out of delivery of the Compound from the major airport or
seaport to [***] or to the plant in the Territory designated by Salix from time
to time exceeding [***] miles shall be promptly reimbursed by Salix to Alfa.

3.3
Payment Terms. Salix will pay for each shipment within [***] after the relevant
date of invoice. Payment shall be made by SWIFT (international communications)
wire transfer in U.S. dollars to such bank account in Italy as designated by
Alfa in writing for such purpose. Alfa shall be responsible for securing any
governmental permits, or making any filings, with the Italian government
required in connection with such payment.

ARTICLE 4 – SPECIFICATIONS
4.1
Specifications. The Compound shall be manufactured, packaged, stored and shipped
by Alfa fully in accordance with the Specifications set forth in SCHEDULE B.
Alfa shall not make any change to the Specifications without the prior written
consent of Salix, not to be unreasonably withheld or delayed, with both Parties
acting in good faith. The Specifications may be changed by mutual agreement of
the Parties, negotiations in respect of which will be conducted in good faith by
the Parties; provided, however, that in the event such changes are required by
the FDA, any regulatory authority, or cGMPs, such changes shall be made without
the prior written consent of either Party.

4.2
Filings. At Salix’s request, Alfa shall promptly (but not later than [***] after
receipt of such request) provide all technical data, know-how and other
information relating to the Patents or the Technology Rights required and
necessary to enable Salix to file the Applications with respect to the Products
in compliance with all relevant FDA regulations.

ARTICLE 5 – ORDERS AND QUALITY ASSURANCE
5.1    Forecasts. Within the [***] of each month, commencing with the execution
of this Agreement, Salix shall submit to Alfa on a monthly basis a forecast
listing the amounts of the Compound expected to be purchased from Alfa pursuant
to ARTICLE 2.1 and ARTICLE 2.2 for the subsequent [***], updated monthly on a
rolling basis. Except for the first [***] of any such forecast as provided in
ARTICLE 5.3, each forecast shall be non-binding and shall be used for planning
purposes only.


9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




5.2
Delivery Date. Salix will place firm orders by transmitting purchase orders for
the Compound either electronically, by fax, or by mail. Each such purchase order
shall identify the specific quantity of Compound ordered and the date of
delivery for such Compound (the “Delivery Date”), which Delivery Date shall be
no less than [***] from the date of delivery of the purchase order. Alfa shall
notify Salix in writing within [***] of receipt of a purchase order if it is
unable to make any scheduled delivery of Compound by the Delivery Date and shall
state the reasons therefor. The absence of such notice constitutes a deemed
acceptance by Alfa of the purchase order and a binding commitment by Alfa to the
terms and conditions thereof, including the delivery terms and the Delivery
Date.

5.3
Quantity. Subject to ARTICLE 2.2 and ARTICLE 5.2, there shall be no minimum
purchase quantity obligations hereunder. Notwithstanding anything contained
herein to the contrary, Salix will place purchase orders for quantities of
Compound (a) equal to [***] of the amount listed in the first [***] of the
forecast, and (b) no lower than [***], or higher than [***], of the amount
listed in the subsequent [***]of the forecast. Except as provided in this
ARTICLE 5.3, Alfa shall use commercially reasonable efforts to fulfill the
purchase orders for quantities in excess by [***] of the quantities set forth in
the forecast.

5.4
Quality Assurance. Alfa, at its sole expense, will perform all testing for the
release of raw materials and components listed in the Specifications. Alfa will
supply a chemical Certificate of Analysis with each batch of Compound and any
other documentation required by law in connection therefor. Complete copies of
all test results and/or assays will be submitted to Salix promptly following any
reasonable request therefor during the Term.

5.5
Quality Agreement. On the Effective Date the Parties have entered into a Quality
Agreement (the “Quality Agreement”), setting out the respective obligations of
each Party with respect to quality matters relating to the Compound. Each Party
shall comply with its obligations set forth in the Quality Agreement. The
Parties may mutually agree to change the terms of the Quality Agreement from
time to time, as needed. In the event of a conflict between the terms of the
Quality Agreement and the terms of this Agreement, the terms of this Agreement
shall control, except with respect to quality matters.

ARTICLE 6 – WARRANTIES AND INSPECTION


6.1
Alfa Warranties. Alfa warrants and undertakes that in respect of all Compound
delivered:

6.1.1
as of the date of actual delivery to Salix, such Compound will comply fully with
the Specifications and the Certificate of Analysis therefor provided pursuant to
ARTICLE 5.4;

6.1.2
as of the date of actual delivery to Salix, (a) such Compound shall have been
manufactured, packaged, labeled, stored and shipped fully in accordance with:
(i) all relevant current good manufacturing practices (“cGMPs”); (ii) all
applicable laws and regulations and requirements; (iii) and all commitments and
undertakings made in any applicable regulatory filings; (b) title to such
Compound shall pass to Salix



10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




free and clear of any security interest, lien or other encumbrance; (c) the
expiration date of such Compound as defined in the Specifications shall be no
earlier than [***] after the Delivery Date assuming storage in conformance with
the Specifications; (d) such Compound shall not have been adulterated or
misbranded under any Act; and (e) neither Alfa nor any of its Affiliates has
been debarred, is subject to disbarment for regulatory or government contracting
purposes, or is listed on any regulatory or government contracting exclusion
list of the FDA;
6.1.3
it will prepare and maintain all such batch records and samples as may be
required for the manufacture of chemical compounds for pharmaceutical use of
this type by any relevant regulatory authority, for the full period required
under any applicable regulations.

6.2
Inspection Rights. Alfa confirms that it: (a) shall grant to Salix and its
authorized representatives full access to all such records, documentation and
data of Alfa or its Manufacturers, as Salix may reasonably require for the
purpose of inspecting Alfa’s compliance with the warranties as set forth above;
and (b) shall procure access for Salix to any Facility at which the Compound is
manufactured, notwithstanding whether such Facility is within the control of
Alfa or any Manufacturer; provided, however, that any such inspection or access
will be at Salix’s sole cost and expense and will take place not more than once
in each calendar year and shall take place upon reasonable notice to Alfa and
during normal business hours; provided further, that Salix may exercise such
audit and inspection rights on a more frequent basis to the extent required for
cause due to (i) material quality reasons that necessitate immediate audit or
inspection to the Facility (including with respect to compliance with cGMPs), or
(ii) any notice or intimation from any regulatory authority.

6.3
Reporting. The Parties agree that:

6.3.1
both Parties shall promptly notify the other Party of any FDA inspection of the
Facility by the FDA or any other government agency which relates to or could
adversely affect the manufacture and/or supply of Compound hereunder;

6.3.2
both Parties shall promptly supply the other Party with all written
communications to or from the FDA relating to the above; and

6.3.3
within [***] after the end of each calendar year, Salix shall provide Alfa with
a written report detailing the quantities of the Compound purchased by Salix
during such calendar year, from, respectively, [***], [***] and/or [***]
pursuant to this Agreement; provided, however, that the provision of such
information (a) shall be limited to only such information as required to detail
the quantities of Compound purchased by Salix; (b) shall otherwise contain no
confidential or proprietary information of [***], [***], or [***], which is not
required for determining and detailing the quantities of Compound purchased by
Salix; and (c) shall at all times be subject to Alfa’s obligations under Section
8.2 of this Agreement.



11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




6.4
Quality Control Evaluation. Within [***] of receipt of each shipment of
Compound, Salix may make a customary visual or other quality control evaluation
of such shipment. To the extent Salix determines that any shipment of Compound
hereunder fails to conform to the Specifications or shall have been
manufactured, packaged or shipped under conditions which do not comply with this
Agreement, Salix may reject the same by giving prompt written notice to Alfa
within such [***] period. Such rejection notice shall specify the manner in
which the Compound delivered fails to conform to the Specifications or otherwise
meet the requirements hereof. If Salix fails to give such notice within such
[***] period, Salix shall be deemed to have waived its right under this ARTICLE
6.4 to reject such shipment due to failure to conform to the Specifications or
otherwise meet the requirements hereof; provided, however, that such waiver
shall be without prejudice to the rights of Salix against Alfa in connection
with any latent defect contained in the Compound supplied hereunder that could
not be discovered within the [***] period above upon a customary or visual or
other quality control evaluation on delivery; provided further, that if Salix
becomes aware of any such latent defect, then Salix shall give written notice to
Alfa relating to any such latent defect within [***] thereafter.

6.5
Disposal. Subject to ARTICLE 6.6, Salix shall not dispose of any non-conforming
shipment without written authorization and instructions from Alfa, and Alfa
shall promptly notify Salix as to the disposal thereof (at Alfa’s cost and
expense) at the conclusion of any investigation by Alfa. In no event shall this
investigation exceed [***] from receipt by Alfa of Salix’s written notice
provided for in ARTICLE 6.4.

6.6
Disputes. Any dispute as to whether any shipment of Compound fails in whole or
in part to meet the requirements hereof shall be resolved by an independent
testing organization of recognized repute within the U.S. pharmaceutical
industry agreed upon by the Parties, the appointment of which shall not be
unreasonably withheld or delayed by either Party. The determination of such
independent testing organization shall be in writing and, in the absence of
fraud or manifest error, shall be final and binding upon the Parties. The cost
and expense of such independent testing organization shall be paid by the Party
who did not meet the requirements as determined by the independent testing
organization with respect to such shipment.

6.7
Compound and Product. At any time during the Term, Alfa and its authorized
representatives shall have the right to inspect or cause to be inspected (at
Alfa’s sole cost and expense): (a) samples of (i) the Products for the sole
purpose of ascertaining whether they are manufactured using the Compound, and
(ii) the Compound for the sole purpose of ascertaining how it is used and
handled, all in compliance with the manufacturing and quality standards
established by FDA, and for only such purpose Alfa shall also have the right to
visit such facilities where the Compound is stored and processed and/or such
facilities where Product is manufactured to inspect the records and samples held
at such facilities; and (b) books and records and any other documentation and
data maintained by Salix or its Affiliates for the purpose of ascertaining the
compliance by Salix with its purchase obligations under ARTICLE 2.2; provided,
however, that such inspection under subsection (a) or (b) above shall not take



12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




place more than once in each year and upon reasonable notice to Salix and during
normal business hours.
ARTICLE 7 – INDEMNIFICATION AND DAMAGES
7.1
In Favor of Salix. Except as otherwise provided in ARTICLE 7.1, Alfa shall
defend, indemnify and hold Salix and its Affiliates and their respective
officers, directors and employees harmless from and against any and all claims,
demands, losses, damages, liabilities (including without limitation, Product
liability), settlement amounts, costs or expenses whatsoever (including
reasonable legal fees and court costs) arising from or relating to any claim,
action or proceeding made or brought against such person by a Third Party as a
result of Alfa’s negligence, willful misconduct or breach of this Agreement
(including, without limitation, Alfa’s failure to comply with the
Specifications, any breach by Alfa of the warranties contained in ARTICLE 6.1 or
otherwise any breach of the provisions of this Agreement by Alfa).

7.2
In Favor of Alfa. Except as otherwise provided in ARTICLE 7.1, Salix shall
defend, indemnify and hold Alfa and its Affiliates and their respective
officers, directors and employees harmless from and against any and all claims,
demands, losses, damages, liabilities (including without limitation Product
liability), settlement amounts, costs or expenses whatsoever (including
reasonable legal fees and court costs) arising from or relating to any claim,
action or proceeding made or brought against such person by a Third Party as a
result of Salix’s manufacture, use, handle, sale and/or distribution of the
Products and/or the storage, use and handle of the Compound, or otherwise any
breach of the provisions of this Agreement by Salix.

7.3
Notice: Defense. In the event of any claim, action or proceeding for which a
person is entitled to indemnity hereunder, the person seeking indemnity
(“Claimant”) shall promptly notify the relevant Party (“Indemnitor”) of such
matter in writing. Indemnitor shall then promptly assume responsibility for and
shall have full control over such matter, including settlement negotiations and
any legal proceedings. Claimant shall fully cooperate in Indemnitor’s handling
and defense thereof; provided, however, that Indemnitor shall keep Claimant
fully informed of the progress and conduct of any such negotiations or legal
proceedings and shall not in any settlement or defense of the same make any
admission or otherwise act in such a manner as may prejudice the continuing
business or reputation of Claimant without the prior written consent of Claimant
(such consent not to be unreasonably withheld or delayed).

7.4
Consequential Damages. Notwithstanding any provision of this Agreement to the
contrary, neither Party shall under any circumstance be liable to the other for
any indirect losses, lost profits, economic losses or other consequential
damages, and in the event of any breach by either Party of the terms of this
Agreement or otherwise in the event of the negligence of either Party, the
damages recoverable shall be limited to such damages as may be suffered as a
direct consequence of any such breach or negligence; provided, however, that
such



13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




limitation shall not apply to the indemnity provisions contained in ARTICLES 7.1
and 7.2. and any such indemnity shall extend to the full amount of any sums paid
by the Claimant to any Third Party in connection with such matters (whether or
not such sums paid to the Third Party include consequential or indirect losses).
ARTICLE 8 – CONFIDENTIALITY UNDERTAKING
8.1
Confidentiality by Salix. During the Term and for a period of [***] thereafter,
Salix shall keep secret and confidential, and shall use all reasonable endeavors
to procure that the same is kept confidential, all technical and scientific
data, information, know-how and documentation disclosed by Alfa to Salix under
the terms of this Agreement together with all information developed by it from
any such information or documentation and all information, data and
documentation supplied to it by Alfa in connection with this Agreement;
provided, however, that such technical and scientific data, information,
know-how and documentation received from Salix is at the time of disclosure and
at all times remains Alfa’s confidential information and is not otherwise in the
public domain. Salix shall not disclose the same to any Third Party except only
as may be required in connection with the performance of its obligations
hereunder or otherwise in connection with any license or sublicense granted or
any potential investor in Salix, provided, however, that any such licensees,
sublicensees or potential investors shall agree to be bound by the same
conditions of confidentiality provisions agreed to by Salix herein.

8.2
Confidentiality by Alfa. During the Term and for a period of [***] thereafter,
Alfa shall keep secret and confidential, and shall use all reasonable endeavors
to procure that the same is kept confidential, all technical and scientific
data, information, know-how and documentation disclosed by Salix to Alfa under
the terms of this Agreement together with all information developed by it from
any such information or documentation and all information, data and
documentation supplied to it by Salix in connection with this Agreement;
provided, however, that such technical and scientific data, information,
know-how and documentation received from Alfa is at the time of disclosure and
at all times remains Salix’s confidential information and is not otherwise in
the public domain. Alfa shall not disclose the same to any Third Party except
only as may be required in connection with the performance of its obligations
hereunder or otherwise in connection with any other licensee of the Patent
and/or Technology Rights in respect of any territory outside the Territory or
any potential investor in Alfa; provided, however, that any such licensees or
potential investors shall agree to be bound by the same conditions of
confidentiality provisions agreed to by Alfa herein.

8.3
Exclusions. The obligations contained in ARTICLES 8.1 and 8.2 shall not apply to
any part of such data information or documentation which:

8.3.1
shall, other than by reason of default of the recipient after the date hereof,
enter the public domain;



14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




8.3.2
the recipient can show was in its possession free of any obligation of
confidentiality prior to the date of receipt in connection with this Agreement;
and/or

8.3.3
the recipient is obligated by law or statutory or regulatory authority to
disclose.

ARTICLE 9 – LICENSE TO MANUFACTURE


9.1
In accordance with Section 4.1.8 of the ARLA, Salix is granted by Alfa a
non-exclusive, perpetual, irrevocable, [***] right and license, with the right
to grant sublicenses to Sublicensees (other than [***] and [***]) in accordance
with Section 4.1.6 of the ARLA, under the Patents and the Technology Rights to
manufacture or have manufactured, anywhere in the world, (a) Products for use
and sale by Salix and its Affiliates within the Field in the Territory, and (b)
the Compound for the purpose only of the use of the Compound for use and sale of
Products within the Field in the Territory (the “Manufacturing License”). [***].

For the purpose of Salix establishing any such manufacturing facility, at
Salix’s reasonable request Alfa shall deliver to Salix, at Salix’s cost and
expense, all such information, data and technology relating to the Patents and
the Technology Rights or otherwise relating to processes for the manufacture of
the Compound as Salix may reasonably require to: (x) enable it to establish a
manufacturing facility; (y) to permit such manufacturing facility to produce the
test batches of the Compound; and (z) to enable such manufacturing facility to
qualify as a supplier under the Applications and all regulatory provisions. In
this respect, Salix shall be entitled to procure that the NDA shall permit the
substitution of Salix and/or its Third Party contract manufacturer at any time,
at Salix’s request, for up to [***] of the Compound Requirements, subject to
ARTICLE 2.2.
9.2
To ensure the provision by Alfa of continuity of supply of the Compound, Alfa
shall ensure at all times that it will have at least [***] fully qualified by
FDA and capable of manufacturing such Compound in compliance with ARTICLE 6 for
and on behalf of Salix.

ARTICLE 10 – TERM AND TERMINATION
10.1
Term.

10.1.1
Unless sooner terminated in accordance with ARTICLE 10.2, the term of this
Agreement shall commence on the Effective Date and continue until [***] (the
“First Term”); provided, that no later than [***], Salix shall provide Alfa with
written notice of its election to extend the First Term through [***] (the
“Second Term”), in which case it shall continue until such date (the First Term
and, to the extent so extended, together with the Second Term, collectively, the
“Initial Term”). Unless sooner terminated in accordance with ARTICLE 10.2, only
at the end of the Second Term, this Agreement shall automatically be renewed for
further periods of [***] (each, an “Additional Term” and together with the
Initial Term, the “Term”). Either Party may terminate this Agreement without
cause and with effect at the end of the Second Term by providing [***] advance
written notice to the other Party; provided,



15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




however, that if Alfa exercises such right, Alfa shall, at its sole cost and
expense, have delivered to Salix by the effective date of such termination, all
such information, data and technology relating to the Patents and the Technology
Rights and such other information and data otherwise relating to processes for
the manufacture of the Compound, in each case as Salix may reasonably have
requested in writing to Alfa at the latest by [***] prior to such effective date
of termination.
10.1.2
For clarity, (a) except for cause pursuant to ARTICLE 10.2, in the event Salix
fails to provide notice of its intent to extend the First Term pursuant to the
timeline set forth in ARTICLE 10.1.1 above, this Agreement shall terminate
effective as of the end of the First Term, and (b) during any Additional Term,
either Party shall have the right to terminate this Agreement by providing [***]
prior written notice to the other Party, which termination shall be effective at
the end of such [***] notice period; provided, however, that in the event Alfa
terminates this Agreement pursuant to this Section 10.1.2(b), (i) Alfa shall
provide Salix the option, at Salix’s election, to at the latest by [***] prior
to the effective date of such termination, request that Alfa continue to supply
Salix with the Compound at the price set forth in SCHEDULE C and the other terms
and conditions hereunder for an additional [***] period following the effective
date of termination of this Agreement; and (ii) Alfa shall, at its sole cost and
expense, have delivered to Salix, by the effective date of such termination, all
such information, data and technology relating to the Patents and the Technology
Rights and such other information and data otherwise relating to processes for
the manufacture of the Compound, in each case as Salix may reasonably have
requested in writing to Alfa at the latest by [***] prior to such effective date
of termination.

10.1.3
Subject to receipt by Alfa of the written notice from Salix of its intent to
extend the First Term pursuant to the timeline set forth in ARTICLE 10.1.1
above, beginning no later than [***], the Parties hereby agree to discuss and
negotiate in good faith potential modified supply terms, but neither Party is
obligated to modify any such terms except for by mutual agreement of the
Parties.

10.2
Termination for Cause. In addition to any other rights or remedies a Party may
have under this Agreement, either Party may terminate this Agreement upon the
occurrence of any of the following events of default, provided that such event
of default is not cured within [***] after written notice thereof is received
from the other Party:

10.2.1
breach by the other Party of any of its material obligations hereunder; or

10.2.2
should the other Party become subject to proceedings involving bankruptcy,
receivership administration, insolvency, moratorium of payment, reorganization
or liquidation, or should any Party make any assignation for the benefit of the
creditors or any equivalent measures in any relevant jurisdiction.





16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




10.3
Manufacturing License. Anything to the contrary in this Agreement and/or in the
ARLA notwithstanding, if this Agreement is terminated by Alfa for cause pursuant
to ARTICLE 10.2, then the Manufacturing License shall automatically terminate
and Salix shall (and shall procure its Affiliates and/or Sublicensees, including
any Third Party manufacturer to) immediately (a) cease to manufacture or have
manufactured the Compound in accordance with the Manufacturing License, and (b)
transfer to Alfa all information, data and technology delivered by Alfa pursuant
to ARTICLE 9.1; provided, however, that notwithstanding any termination of the
Manufacturing License in the event that this Agreement is terminated by Alfa for
cause pursuant to ARTICLE 10.2, Salix shall not be restricted in manufacturing
or having manufactured the Compound with any Third Party independent of the
Manufacturing License so long as such manufacturing does not rely upon or use
any information, data and technology relating to the Patents and the Technology
Rights of Alfa. Except for in the event of termination by Alfa for cause
pursuant to ARTICLE 10.2, in the event of termination or expiration of this
Agreement for any other reason, Salix shall continue to be permitted to
manufacture or have manufactured the Compound under the terms of the
Manufacturing License.

10.4
General Survival. The obligations under ARTICLES 6, 7, 8, 9 and 10.3 (except for
in the event of termination by Alfa for cause pursuant to ARTICLE 10.2) shall
survive any expiration or other termination of this Agreement in accordance with
their terms.

ARTICLE 11 – NOTICES
Except as otherwise herein provided, all notices to be served or notified to the
Parties hereunder shall (a) be mailed by internationally recognized courier
service or by registered airmail return receipt requested to their respective
addresses listed below or to any other address subsequently communicated in
writing, or (b) delivered by e-mail marked as being of high importance to the
e-mail address set forth below (to be confirmed by written notice sent in the
manner set forth in clause (a)), and shall be deemed to have been given seven
(7) Business Days after the day on which such mailing is made, or on the next
Business Day after the day on which it is sent in the case of any e-mail which
is followed by written notice as aforesaid.
If to Salix, to:


Salix Pharmaceuticals, Inc.
400 Somerset Corporate Blvd.
Bridgewater, NJ 08807
USA
Attn: General Manager
Fax: (908) 927-1926
Email: [***]


with copies to:




17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




Bausch Health Companies, Inc.
400 Somerset Corporate Blvd.
Bridgewater, NJ 08807
USA
Attn: General Counsel
Fax: (908) 927-1926
Email: [***]


with copies to:


Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10019-6022
Attn: Andres Liivak, Esq.
Fax: (212) 318-3400
Email: [***]


If to Alfa, to:


Alfasigma S.p.A.
Via Ragazzi del ̒99, n. 5
40133 Bologna
Italy
Attn: General Counsel
Fax: (051) 6489532
Email: [***]


ARTICLE 12 – ENTIRE AGREEMENT; MODIFICATION
This Agreement (including all Schedules hereto) constitutes the entire agreement
between the Parties, and supersedes and extinguishes all previous agreements,
promises, assurances, warranties, representations and understandings between
them, whether written or oral, relating to the subject matter hereof. All prior
agreements or arrangements, written or oral, between the Parties relating to the
subject matter hereof are hereby cancelled and superseded. Each Party agrees
that it shall have no remedies in respect of any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not set
out in this Agreement and that it shall have no claim for innocent or negligent
misrepresentation or negligent misstatement based on any statement in this
Agreement. This Agreement may not be modified except in a writing signed by both
Parties.
ARTICLE 13 – ASSIGNMENT
13.1
Alfa shall have the right to assign this Agreement, in whole but not in part, to
any Affiliate of its choice to whom the Patents and Technology Rights may have
been transferred, and Salix hereby acknowledges and accepts any such assignment;
provided, however, that Alfa



18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




shall not assign or purport to assign this Agreement (in whole or in part) to
any Third Party without the prior written consent of Salix.
13.2
Salix shall have the right to assign this Agreement, in whole but not in part,
to any Affiliate of its choice, and Alfa hereby acknowledges and accepts any
such assignment; provided, however, that Salix shall not assign or purport to
assign this Agreement (in whole or in part) to any Third Party without the prior
written consent of Alfa.

13.3
This Agreement shall be binding upon the successors and assignees (and any
subsequent assignee) of each of the Parties.

ARTICLE 14 – WAIVER OF DEFAULT
No waiver of any default by either Party shall be deemed to constitute a waiver
of any subsequent default with respect to the same or any other provision
hereof. No waiver shall be effective unless made in writing with specific
reference to the relevant provision(s) of this Agreement and signed by a duly
authorized representative of the Party granting the waiver.
ARTICLE 15 – GOVERNING LAW
This Agreement is written and executed in two (2) originals in the English
language. All notices, communications and proceedings shall be in English. This
Agreement and any dispute or claim (including non-contractual disputes or
claims, and disputes or claims with respect to the Manufacturing License)
arising out of or in connection with it or its subject matter (including with
respect to the Manufacturing License) or formation shall be governed by and
construed in accordance with the laws of England and Wales.
ARTICLE 16 – FORCE MAJEURE
Neither Party shall be liable in any manner in respect of any breach by such
Party of its obligations hereunder (other than any breach of any obligation to
make payment on the due date), where such breach arises from any circumstance
outside such Party’s reasonable control. Amongst said circumstances are
included, by way of example only and not implying any limitation, fires, floods,
earthquakes, accidents, explosions, quarantine restrictions, strikes, labor
shortages, shortages of raw materials for the manufacturing of the Products, or
acts of any public authority, including foreign ones.
ARTICLE 17 – LITIGATION
Each Party irrevocably agrees that the courts of [***] shall have exclusive
jurisdiction to settle any dispute or claim (including non-contractual disputes
or claims) arising out of or in connection with this Agreement or its subject
matter or formation.
ARTICLE 18 – HEADINGS


19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




Headings are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement.
ARTICLE 19 – THIRD PARTIES
19.1
Subject to ARTICLE 19.2, the parties to this Agreement do not intend that any
term of this Agreement should be enforceable, by virtue of the Contracts (Rights
of Third Parties) Act 1999, by any person who is not a party to this Agreement.

19.2
Certain provisions of this Agreement confer benefits on the Affiliates of Salix
and the Affiliates of Alfa (each such Affiliate being, for the purposes of this
ARTICLE 19, a “Third Party”) and, subject to ARTICLE 19.3, are intended to be
enforceable by each such Third Party by virtue of the Contracts (Rights of Third
Parties) Act 1999.

19.3
Notwithstanding ARTICLE 19.2, this Agreement may be varied or amended in any way
and at any time by the Parties without the consent of any such Third Party.

(Signature Page Follows)


20



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.




ALFASIGMA S.p.A.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
By: /s/ Pier Vincenzo Colli


Name: Pier Vincenzo Colli


Title: Chief Executive Officer
SALIX PHARMACEUTICALS, INC.




By: /s/ Mark McKenna


Name: Mark McKenna


Title: Senior Vice President & General Manager, GI
 
VALEANT PHARMACEUTICALS IRELAND LIMITED
 




By: /s/ Michael Kennan


Name: Michael Kennan


Title: Director


 
VALEANT PHARMACEUTICALS LUXEMBOURG, S.à.r.l.
 




By: /s/ Michael Kennan /s/ Daniela Italia


Name: Michael Kennan Daniela Italia


Title: Manager Manager

















(Signature Page to Amended and Restated Supply Agreement)

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.






SCHEDULE A
Patents
[***]










































Schedule A




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.






SCHEDULE B
Specifications
[***]








































Schedule B




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.






SCHEDULE C
Prices
[***]






































Schedule C


